Citation Nr: 1809126	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  11-28 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for joint pain, to include as due to an undiagnosed illness or medically unexplained chronic multi-symptom illness.

3.  Entitlement to service connection for fatigue, to include as secondary to service-connected acquired psychiatric disorder or as due to an undiagnosed illness or medically unexplained chronic multi-symptom illness.

4.  Entitlement to service connection for intestinal symptoms, to include as due to an undiagnosed illness or medically unexplained chronic multi-symptom illness.

5.  Entitlement to service connection for abnormal weight loss, to include as due to an undiagnosed illness or medically unexplained chronic multi-symptom illness.

6.  Entitlement to service connection for acid reflux, to include as due to an undiagnosed illness or medically unexplained chronic multi-symptom illness.




ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to November 1995, to include service in the Southwest Asia Theater of Operations.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision from the Department of Veterans (VA) Regional Office (RO) in Montgomery, Alabama.  
 
An October 2017 rating decision granted service connection for recurrent bronchitis and pneumonia and assigned a 30 disability rating effective January 31, 2006.  As this represents a full grant of the benefit sought, that issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The Board finds that the Veteran's abnormal weight loss warrants a separate claim for service connection, as discussed below.   As such, a separate claim for service connection for abnormal weight loss has been added to the title page.
 
In June 2015 and April 2017 the Board remanded the issues on appeal for additional development.  The issues have now been returned to the Board for appellate review.
 

FINDINGS OF FACT

1.  The Veteran's bilateral pes planus is not caused or aggravated by active duty service.

2.  The Veteran's joint pain, fatigue, intestinal symptoms, and acid reflux are not related to military service to include service in the Persian Gulf; a separately diagnosable fatigue disorder is not caused or aggravated by the Veteran's service-connected acquired psychiatric disorder.

3.  The most probative evidence of record establishes that the Veteran's abnormal weight loss is a qualifying chronic disability related to the Veteran's service in the Persian Gulf.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral pes planus have not been met.  38 U.S.C. §§ 1110, 1111, 1130, 1153, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2017).

2.  The criteria for service connection for joint pain have not been met.  38 U.S.C. §§ 1110, 1117, 1130, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2017).

3.  The criteria for service connection for fatigue have not been met.  38 U.S.C. §§ 1110, 1117, 1130, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317.

4.  The criteria for service connection for intestinal symptoms have not been met.  38 U.S.C. §§ 1110, 1117, 1130, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317.

5.  The criteria for service connection for abnormal weight loss have been met.  38 U.S.C. §§ 1110, 1117, 1130, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317.

6.  The criteria for service connection for acid reflux have not been met.  38 U.S.C. §§ 1110, 1117, 1130, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran asserts that his bilateral pes planus was aggravated by military service.  He asserts that his joint pain, fatigue, intestinal symptoms, and acid reflux (to include gastroesophageal reflux disease (GERD)) is due to exposure to environmental hazards during his Gulf War service.  He also asserts that his fatigue is secondary to his service-connected acquired psychiatric disorder.  

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Establishing service connection on a secondary basis requires evidence to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310.

Service connection may be established on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability either during active service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021. 38 U.S.C. §§ 1117, 1118 (2012); 38 C.F.R. § 3.317(a)(1).  A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  Id.  A "qualifying chronic disability" is defined as: (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as fibromyalgia, chronic fatigue syndrome, or a functional gastrointestinal disorder) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C. § 1117(a)(2)(B); 38 C.F.R. § 3.317.  The term "medically unexplained chronic multi-symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

Bilateral Pes Planus

Service treatment records reflect that at enlistment examination of the feet was abnormal and the examiner noted that the Veteran had mild pes planus.  At separation examination of the feet was normal, however, the Veteran recorded in his October 1995 Report of Medical History that he had foot trouble.  If a pre-existing disability is noted upon entry into service, the Veteran may bring a claim for aggravation of the disability during or as a result of his service.  See 38 C.F.R. § 3.306.

During the March 2016 VA examination the examiner reported that pes planus was noted on the 1986 re-enlistment examination as mild first degree, asymptomatic.  He reported that there was no mention of pes planus at separation in 1995 and from 2000 to 2015 the Veteran did not have any foot x-rays.  The examiner opined that the claimed condition, which clearly and unmistakably pre-existed service, was not aggravated beyond its natural progression by an in-service, event, injury or illness because there was no notation at separation and no documentation until 2015 of foot pain, treatment or symptoms.  During the July 2017 VA examination the Veteran reported that he began to have foot problems in 1986.  He reported his symptoms during service included foot spasms and he underwent therapy and took muscle relaxants.  The examiner reported the Veteran experienced post-service bilateral gout in July 2008, plantar fasciitis, and that the Veteran has daily foot problems and severe foot pain.  The examiner opined that the claimed condition, which clearly and unmistakably pre-existed service, was not aggravated beyond its natural progression by an in-service, event, injury or illness.  He explained that the 1995 report of foot trouble represents foot symptoms during service that followed its natural progression as the Veteran had no evidence of worsening and chronic symptoms nor additional military foot injuries.

There is no medical evidence in significant conflict with the VA examiner's opinions.  Thus, the most probative medical evidence is against the claim.  

A veteran is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran has reported his foot pain began in service.  However, the record reflects that the Veteran's pes planus was noted at enlistment, and as the Veteran is not shown to possess any medical expertise, his opinion as to the natural progression or aggravation of the disability is not competent medical evidence.  The Board finds the July 2017 VA medical opinion more probative than the Veteran's lay statements as the opinion was offered by a medical professional after examination of the Veteran and consideration of the history of the disability including the service examinations and post-service treatment, and as the opinion is supported by a clear rationale.  

Joint Pain

During the January 2010 VA examination the Veteran reported he has had knee pain since 1994, followed by pain in the hands, shoulders, and elbows.  The examiner reported the Veteran was diagnosed with gout of the feet and ankles.  He reported that the Veteran's joint pain was associated with his gout and osteoarthritis.  The March 2016 VA examiner noted the Veteran's gout diagnosis and great toe flare-ups.  He attributed the joint pain to normal aging and gout and opined that the Veteran's claimed condition was less likely than not related to service as there is no clinical evidence that the condition is due to environmental exposure.  

During the July 2017 VA examination the Veteran reported his ankle began to swell without known injury in 2014 and that he has joint pain daily.  The Veteran reported foot and ankle problems in service.  The examiner recorded the Veteran's January 1984 in-service treatment for joint pain and 1995 treatment for shoulder pain and elbow pain consistent with his radiculopathy.  The examiner noted that his knee complaints are consistent with his service-connected knee disability.  He opined that the condition claimed was less likely than not due to service and that the condition is a diagnosable chronic multi-symptom illness with a partially explained etiology and does not represent a disability pattern or diagnosed disease related to a specific exposure event experienced by the Veteran during Persian Gulf service.  He reported that the joint pain occurred prior to the Veteran's Gulf War presumptive exposures and explained that imaging results reveal that the separate and distinct joint conditions are consistent with degenerative joint disease.  He reported that the Veteran's upper extremities complaints are likely due to a combination of his bilateral cervical radiculopathy and degenerative joint disease, and noted that the Veteran was involved in a post-service motor vehicle accident.

The Board finds the VA examinations taken together to be highly probative evidence against the claim.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (noting that the credibility and weight of the opinions are within the province of the adjudicator).  The examiners' opinions were offered by medical professionals after examination of the Veteran and consideration of the history of the disability.  

The examiners explained how the Veteran's joint pain symptoms are attributed to known clinical diagnosis such as gout and service-connected knee disability, degenerative joint disease and associated radiculopathy, and the opinions are supported by clear rationale.  Therefore, the Board finds that the Veteran's joint pain is not an undiagnosed illness or medically unexplained chronic multi-symptom illness and the provisions of law regarding Persian Gulf War veterans are inapplicable.  See 38 C.F.R. § 3.317.

Entitlement to service connection may also be found on a direct basis.  See 38 U.S.C. § 1113(b); 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed Cir 1994).  The examiners collectively offered a negative opinion on this question, provided rationale for the opinion, and offered alternate etiologies of the disabilities such as aging and a post-service motor vehicle accident.  The 2017 examiner noted that degenerative joint disease shown on imaging likely resulted from direct injury or overuse that was not shown during service.  The negative opinions are also consistent with other evidence of record such as the normal clinical examination of the upper and lower extremities, spine, and musculoskeletal system at separation.  Thus, the medical evidence is against a finding that the source of any of the Veteran's joint pain is related to service other than the already service-connected conditions.  

The Board acknowledges the Veteran's lay statements that he noticed symptoms of joint pain since service.  However, he is not competent to determine the source of his pain or whether his claimed joint pain is a result of his military service, to include exposure to environmental hazards in Southwest Asia.  See Jandreau, 492 F.3d 1372.  On these points the medical opinions are more probative. 

Fatigue

During the January 2010 VA examination the Veteran reported that fatigue onset in 1996 after a long trip and that since then he reported feelings of fatigue about two to three times a week for 12 hours.  The VA examiner diagnosed diabetes mellitus type II and hypogonadism and reported that the Veteran's fatigue was a symptom of these disabilities.   The March 2016 examiner attributed fatigue to diabetes, hypogonadism, and depression.  He opined that the claimed condition was less likely than not related to service as there is no clinical evidence that the condition is due to environmental exposure.  

During the July 2017 VA examination the examiner reported that the Veteran did not have a diagnosis for chronic fatigue syndrome.  The Veteran reported that he began to have fatigue in 2006 after a stomach ailment.  The examiner reported the Veteran was treated for fatigue due to being overworked in 1986, 1992 and 1995.  He explained that the Veteran's general malaise, weakness, and fatigue began prior to his presumptive environmental exposures and that the Veteran was diagnosed with viral syndrome with dehydration in service.  The examiner opined that the Veteran's claimed condition was less likely than not related to service and that the condition is a diagnosable chronic multi-symptom illness with a partially explained etiology and does not represent a disability pattern or diagnosed disease related to a specific exposure event experienced by the Veteran during service in Southwest Asia.  He reported that the Veteran has intermittent complaints of fatigue that is likely a manifestation of his chronic sinus and upper respiratory infection symptoms and that his fatigue is usually associated with his allergy and sinus problems or respiratory infections; and that respiratory problems including chronic symptomatic allergies and pneumonia may result in fatigue.  The examiner further opined that the Veteran's fatigue is not proximately due to his service-connected acquired psychiatric disorder and medication as the condition is not a usual complication of the service-connected disorder or treatment for such.  

The Board finds the July 2017 VA examination to be highly probative evidence against the claim.  See Guerrieri, 4 Vet. App. 470-71.  The examiner's opinion was offered by a medical professional after examination of the Veteran and consideration of the history of the disability including the in-service service and post-service treatment, and the opinion is supported by a clear rationale.  None of the medical evidence demonstrates that the Veteran's fatigue is due to exposure to environmental hazards in the Persian Gulf.  Instead, examiners have attributed the complaints of fatigue to diagnosed disabilities.  Therefore, the Board finds that the Veteran's fatigue is not an undiagnosed illness or medically unexplained chronic multi-symptom illness and the provisions of law regarding Persian Gulf War veterans are inapplicable.  See 38 C.F.R. § 3.317.

The Board notes that entitlement to service connection may also be found on a direct basis.  See 38 U.S.C. § 1113(b); 38 C.F.R. § 3.303(d); Combee, 34 F.3d 1039.  The examiners have attributed the Veteran's complaints of fatigue to diabetes, hypogonadism, depression, sinus infections and upper respiratory infections.  As the Veteran is service connected for an acquired psychiatric disorder and sinusitis, any fatigue associated with those disabilities is best addressed in the rating for the underlying disability and not in a separate rating based on fatigue.  The Veteran does not have a separately diagnosable fatigue disorder such as chronic fatigue syndrome, and the examiners have provided probative opinions that the other disorders are not the result of exposure to environmental hazards in the Persian Gulf.  Other records also suggest these conditions are not related to service, such as the separation examination report which shows normal clinical evaluation of the lungs, endocrine system, and genitourinary system.  The Veteran himself has stated that his current issues with fatigue began after service.  See January 2010 and July 2017 VA examination reports.

The Board acknowledges the Veteran's lay statements that his fatigue is due to Persian Gulf service; however, he is not competent to determine what is causing his fatigue or whether his fatigue is a result of his military service, to include exposure to environmental hazards in Southwest Asia.  See Jandreau, 492 F.3d 1372.  The medical evidence is more probative as to these points.  

Intestinal Symptoms 

At the January 2010 VA examination the Veteran reported his symptoms onset in 2004 to 2005 and reported abdominal pain and intermittent diarrhea one to two times a month for two to four days.  The examiner reported that there were no acute findings to warrant a diagnosis for intestinal problems and that the Veteran's lower abdominal gas pains were an associated symptom.  The March 2016 examiner reported that the Veteran reported flares of constipation for several years and lately had a loss of appetite.  He reported that the June 2015 medical evaluation revealed small grade II hemorrhoids, moderately severe diverticulosis and indeterminate left adrenal nodule.  The examiner indicated that the claimed condition was not a manifestation of an undiagnosed illness, but indicated the Veteran's abnormal weight loss was still being investigated by his treating physician.  The examiner attributed the intestinal symptoms to diverticulosis.  He opined that the claimed condition was less likely than not related to service as there is no clinical evidence that the condition is due to environmental exposure.  

In July 2017 the Veteran reported that his intestinal symptoms began in 1998 or 1999.  The Veteran reported nausea and diarrhea and that he lost 45 pounds over a six month period in 2015, and that he had just begun to regain the weight.  The examiner reviewed the medical evidence and reported that the Veteran lost 50 pounds over a 4 month period.  The examiner noted that the Veteran's June 2015 diagnosis of diverticulosis is a separate and distinct condition not consistent with the Veteran's in-service diagnosis for acute gastroenteritis.  He opined that the Veteran's claimed condition was less likely than not related to service and that the condition is a diagnosable chronic multi-symptom illness with a partially explained etiology.  He opined that the condition does not represent a disability pattern or diagnosed disease related to a specific exposure event experienced by the Veteran during service in Southwest Asia.  

The Board finds that the Veteran's intestinal symptoms are not an undiagnosed illness or medically unexplained chronic multi-symptom illness and the provisions of law regarding Persian Gulf War veterans are inapplicable.  See 38 C.F.R. § 3.317.  The Veteran's intestinal symptoms have been attributed to his diverticulitis.  The July 2017 examiner opined that the claimed condition was less likely than not related to service and that the condition is a diagnosable chronic multi-symptom illness with a partially explained etiology.  There is no medical evidence in significant conflict with the July 2017 VA examiner's opinion.  The opinion was offered by a medical professional after examination of the Veteran and consideration of the history of the disability including the in-service service and post-service treatment, and the opinion is supported by a clear rationale.  

The preponderance of the evidence establishes that the Veteran's diverticulosis is separate and distinct from his in-service acute gastroenteritis and the July 2017 examiner, after examination of the Veteran and review of in-service and post service treatment for intestinal symptoms, opined that the disability is not related to service.  His opinion is supported by a clear rationale.  Other evidence is also consistent with this opinion, such as the separation examination report which showed a normal abdomen and viscera.  The Veteran himself has stated that his intestinal problems began after service.  See January 2010 and July 2017 VA examination reports. 

The Board acknowledges the Veteran's lay statements that his intestinal symptoms are due to Persian Gulf service; however, he is not competent to determine the source of his intestinal complaints or whether his claimed intestinal symptoms are a result of his military service, to include exposure to environmental hazards in Southwest Asia.  See Jandreau, 492 F.3d 1372.
Abnormal Weight Loss

As noted, the Veteran asserts his intestinal symptoms are related to his Persian Gulf Service.  However, the evidence reflects that the Veteran's abnormal weight loss has not been attributed to his diverticulitis or separate intestinal symptoms.  

VA treatment records reflect that the Veteran experienced abnormal weight loss over a period of more than six months.  In May 2015 the Veteran reported he had lost 50 pounds in the last three to four months; he reported he began losing weight in January 2015.  In June 2015 his VA treatment provider reported that an extensive work-up revealed no findings to explain the Veteran's weight loss.  In August 2015 the Veteran reported that his weight stabilized and that he could tolerate more food.  There is no medical evidence in significant conflict with the Veteran's reported weight loss.

The Board finds that the Veteran's abnormal weight loss is a qualifying chronic disability and the provisions of law regarding Persian Gulf War veterans are applicable.  See 38 C.F.R. § 3.317.  As noted, the March 2016 VA examiner reported that the Veteran's weight loss was still being investigated by his treating physician.  The July 2017 examiner reported that his weight loss remains unexplained but was acute.  The evidence reflects that neither the Veteran's treatment providers nor VA examiners have been able to provide a diagnosis for or etiology as to the Veteran's abnormal weight loss in 2015.  Accordingly, resolving all doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise as to whether the Veteran's abnormal weight loss is related to Persian Gulf service.

Acid Reflux

At the January 2010 examination the Veteran reported that his acid reflux onset in 1997 and manifests as heartburn.  He reported burning in the back of the throat and heartburn two to three times a week, triggered by anxiety.  The examiner diagnosed GERD and reported the acid reflux was a problem associated with the GERD.  The March 2016 examiner recorded that the Veteran had been treated for heartburn since 1997 and the medical evidence revealed a normal gastrointestinal tract test (an EGD) in June 2015.  He attributed the acid reflux to GERD and opined that the claimed condition was less likely than not related to service as there is no clinical evidence of any of these conditions due to environmental exposure.  

In July 2017 the Veteran reported his acid reflux onset in 1998.  The examiner reported the Veteran complained of excessive heartburn treated with medication in service.  The Veteran reported post-service treatment for "H. Pylori" and that he currently has daily reflux precipitated by sinus drainage.  The examiner noted that the Veteran denied frequent indigestion at separation, and reported that in June 2015 his anorexia and weight loss evaluation documented normal esophagus, stomach and duodenum, and remarked that his weight loss remains unexplained.  He reported the Veteran is now regaining his weight.  He reported that the onset and diagnosis of this condition was likely more than one year following active duty.  The examiner opined that the Veteran's claimed condition was less likely than not related to service.  He opined that the condition is a diagnosable chronic multi-symptom illness with a partially explained etiology and does not represent a disability pattern or diagnosed diseases related to a specific exposure event experienced by the Veteran during service in Southwest Asia.  

The Board finds that the Veteran's acid reflux is not an undiagnosed illness or medically unexplained chronic multi-symptom illness and the provisions of law regarding Persian Gulf War veterans are inapplicable.  See 38 C.F.R. § 3.317.  The Veteran's acid reflux has been attributed to a diagnosed condition, GERD.  

There is no competent evidence that links GERD to service.  Service treatment records are absent complaints for acid reflux and the Veteran denied frequent indigestion at separation.  The Board acknowledges the Veteran's reports of heartburn in service.  While the Veteran is competent to report symptomatology such as heartburn, he does not possess the requisite skill or training to diagnose GERD or address more complex medical questions such as etiology or causation. See Jandreau, 492 F.3d 1372.  The Board notes heartburn is a symptom commonly experienced without necessarily requiring an underlying diagnosis for a disability such as GERD.

In summary, the preponderance of the evidence is against a finding that the Veteran's pes planus was aggravated by service, or that his joint pain, fatigue, intestinal problems, or acid reflux is due to service, to include service in the Persian Gulf, or that a separately diagnosable fatigue disability is due to his service-connected acquired psychiatric disorder.  Thus, the claims for service connection are denied.  


ORDER

Service connection for bilateral pes planus is denied.

Service connection for joint pain is denied.

Service connection for fatigue is denied.

Service connection for intestinal symptoms is denied.

Service connection for abnormal weight loss is granted.

Service connection for acid reflux is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


